        Case 1:19-cv-00149-JL Document 73-3 Filed 11/06/19 Page 1 of 4
                                                                                EXHIBIT




                                                                                           exhibitsticker.com
                                                                                       C
                       UNITED STATES DISTRICT COURT
                                   for the
                        DISTRICT OF NEW HAMPSHIRE


CAROLINE CASEY and MAGGIE
FLAHERTY

        Plaintiffs,

   v.

WILLIAM GARDNER, in his official
capacity as New Hampshire Secretary of
State, and
GORDON MACDONALD, in his official
capacity as New Hampshire Attorney
General

        Defendants.

                                             Consolidated Case No.: 1:19-cv-00149-JL
NEW HAMPSHIRE DEMOCRATIC
PARTY, By Raymond Buckley, Chair

        Plaintiff,

   v.

WILLIAM GARDNER, in his official
capacity as New Hampshire Secretary of
State, and
GORDON MACDONALD, in his official
capacity as New Hampshire Attorney
General

        Defendants.


                 AFFIDAVIT OF KATHARINE MORSE-GAGNE
           IN SUPPORT OF NEW HAMPSHIRE DEMOCRATIC PARTY’S
                  MOTION FOR PRELIMINARY INJUNCTION




                                         1
            Case 1:19-cv-00149-JL Document 73-3 Filed 11/06/19 Page 2 of 4



       1.      My name is Katharine Morse-Gagne. I have personal knowledge of the following

facts, which I submit through this affidavit in support of the New Hampshire Democratic Party’s

Motion for Preliminary Injunction.

       2.      I was confused about what effect, if any, HB 1264 would have on out-of-state

license holders and people who have out-of-state vehicle registrations who are registered to vote

in New Hampshire. Therefore, on October 8, 2019, I contacted the Concord, New Hampshire

Department of Motor Vehicles (“DMV”).

       3.      I said I had been hearing about HB 1264 and how it might affect voting rights and

driver’s licenses/car registrations, and said I had a couple questions about how that might affect

me.

       4.      They said that I should talk to my town and that they didn’t have the answers to

any voting-related questions.

       5.      I repeated that I specifically had a couple questions about implications for my

license/registration, and said I thought they might have that part of the information I was looking

for, and they said no; they repeated that I should talk to my town and said that they don’t have

that information.

       6.      On October 8, 2019, I also contacted the Manchester, New Hampshire Town

Clerk’s Office.

       7.      I started by saying I’d been hearing about HB 1264 and how it might affect my

voting rights as someone who’s only living in NH for a few months but will be here for the

election.

       8.      The first person I talked to said that they hadn’t heard about anything that would

be different based on my length of time living here, so they transferred me to someone else.

                                                 2
             Case 1:19-cv-00149-JL Document 73-3 Filed 11/06/19 Page 3 of 4



        9.       The second person said that as long as you claim domicile in NH, you’re eligible

to vote even if you only live here short-term or as a student. They also said that you can claim

domicile using any of several documents (like a utility bill with your address on it) which are

listed online.

        10.      I asked if there were any differences for people with out-of-state driver’s licenses,

and they said they didn’t have information about those laws and that I should go to the

Department of Transportation’s website for that.

        11.      I asked if there was anything that I or out-of-state college students would need to

do to become residents here, in order to vote in NH, and they repeated that you just have to claim

domicile here but said that I should go to the Secretary of State’s website for FAQs for college

students specifically.

        12.      I found it odd that they were only talking about claiming domicile, rather than

residency, since my understanding of HB 1264 is that it would make all voters officially

residents instead of just people domiciled here.

        13.      The person I was speaking with did make a point of mentioning early in the call

that HB 1264 is still in the courts, but they didn’t explicitly say that they were disregarding it in

the answers they were giving me, so I’m not sure quite what to make of that.

        14.      I said that to clarify, what I thought they were saying was that I or a college

student from out of state would not need to do anything differently from someone living here

more permanently, in order to vote, and they said something like, “no, we treat everyone

equally.”




                                                   3
         Case 1:19-cv-00149-JL Document 73-3 Filed 11/06/19 Page 4 of 4



       15.    I would not have known any of this had I not taken time out of my day to call the

DMV because no clear information on the impact of HB 1264 on voters with out-of-state

licenses and registrations has been publicly disseminated.


       Pursuant to 28 U.S.C. § 1746, I state under the penalty of perjury under the laws of the
United States of America that the foregoing is true and correct.


Executed on November 5, 2019                                 /s/ Katharine Morse-Gagne
                                                             Katharine Morse-Gagne




                                                4
